Citation Nr: 0623191	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability, including spondylolisthesis of L-5.

3.  Entitlement to non-service-connected pension.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from September 1975 
to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 2004 RO decisions 
that denied the benefits sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary before 
adjudication can proceed on the issues presented for appeal.  
The reasons and rationale for a remand of each issue is 
provided below.

Low back disability, including spondylolisthesis of L-5

The veteran identified a number of VA treatment records that 
he wished VA to assist him in obtaining in connection with 
his low back claim.  VA is required to make all necessary 
attempts to obtain records in the custody of a Federal 
agency, including the VA, that are identified by the veteran 
as relevant to his claim.  See 38 C.F.R. § 3.159(c)(2).  The 
veteran identified the Tuscaloosa, Birmingham, Tuskegee, and 
Montgomery VA medical centers (VAMCs) as facilities where he 
was treated for his low back condition, including 
spondylolithesis.  The record reflects that the RO attempted 
to retrieve VA treatment records from Tuscaloosa and 
Birmingham VAMCs.  There is, however, no evidence that 
attempts were made to retrieve VA treatment records from the 
Tuskegee and Montgomery VAMCs.  Both facilities were 
identified by the veteran in his July 2004 notice of 
disagreement.  Therefore, the RO should obtain any records 
pertaining to the veteran's treatment for a low back 
condition that he has identified with specificity, pursuant 
to 38 C.F.R. § 3.159(c)(2).  See Ivey v. Derwinski, 2 Vet. 
App. 320 (1992).

Bilateral hearing loss disability

The veteran's service medical records contain evidence that 
when he was examined for entrance purposes in April 1975, he 
had diminished bilateral hearing acuity.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  He did not have, 
however, bilateral hearing impairment for VA purposes.  
38 C.F.R. § 3.385.  He presented in August 1978 for 
complaints of left ear pain and decreased hearing three days 
after getting jet fuel (JP-5) in his left ear.  The diagnosis 
was otitis externa.  At the time of his September 1979 
separation examination, the veteran did have a bilateral 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  
There is, however, no medical evidence on file pertinent to 
the issue of whether the veteran has a current bilateral 
hearing disability.  Therefore, a VA audiological examination 
is necessary to determine if the veteran has a current 
bilateral hearing loss disability within the meaning of 
38 C.F.R. § 3.385, and if so, whether any current hearing 
loss disability is related to his military service.

Non-service-connected pension

With regard to the veteran's claim of entitlement to 
nonservice-connected pension, the Board is of the opinion 
that the veteran's July 2004 statement can be construed as a 
timely notice of disagreement with the March 2004 denial of 
non-service-connected pension.  38 C.F.R. § 20.201.  (The 
aforementioned denial was not the subject of a rating 
decision but was handled administratively.)  The United 
States Court of Appeals for Veterans Claims (Court) has now 
made it clear that the proper course of action when a timely 
notice of disagreement has been filed, but no statement of 
the case issued, is to remand the matter to the RO.  
Manlincon v. West, 12 Vet.App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to the issue of entitlement to a 
nonservice-connected pension.  38 C.F.R. § 19.26.  The 
veteran will then have the opportunity to file a timely 
substantive appeal if he wishes to complete an appeal as to 
the issue of non-service-connected pension.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet.App. 473 (2006), which held that VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  On remand, appropriate action should be taken to 
ensure that the dictates of Dingess are followed with regard 
to the veteran's pending claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from the Tuskegee 
and Montgomery VAMCs for treatment of any 
low back disability, including 
spondylolithesis.

2.  Schedule the veteran for a VA 
audiology and ear examination for the 
purpose of ascertaining the nature and 
etiology of any current bilateral hearing 
loss disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify whether the 
veteran has a current hearing loss 
disability in either ear, and provide an 
opinion as to whether any current hearing 
loss disability is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's military service to include 
complaints of left ear problems.  With 
regard to the aforementioned query, the 
Board notes that the examiner should 
direct his or her attention to an August 
1978 service medical record treatment note 
that indicates the veteran presented for 
complaints of left ear pain and decreased 
hearing after getting jet fuel in his left 
ear.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a hearing loss disability 
that is related to his military service on 
a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3.  Provide the veteran all notice and 
duty to assist obligations with regard to 
his pending claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
In this regard, the veteran must be 
provided a notice letter and specifically 
told of the information or evidence he 
needs to submit to substantiate his 
claims, as well as the information or 
evidence that VA will obtain, if any.  38 
U.S.C.A. § 5103(a); see also Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).  The 
veteran must also be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159.

4.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to a 
nonservice-connected pension.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

5.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


